STATISTICAL INFORMATION ONLY: Debtor must select the number of each of the following items included in the Plan.

0 Valuation of Security 0 Assumption of Executory Contract or Unexpired Lease 0 Lien Avoidance

 

OVER THE COUN TE R Last revised: December 1, 2017

a UNITED STATES BANKRUPTCY COURIEn 20: 58PF 15 awit
DISTRICT OF NEW JERSEY es CLERK, US COURT. THHB base

In Re: Case No.: 19-20831
JOHN MILEUSNIC Judge: JRA
Debtor(s)
Chapter 13 Plan and Motions
XX Original L] Modified/Notice Required Date: 04/18/2019
[J Motions Included LJ Modified/No Notice Required

THE DEBTOR HAS FILED FOR RELIEF UNDER
CHAPTER 13 OF THE BANKRUPTCY CODE

YOUR RIGHTS MAY BE AFFECTED

You should have received from the court a separate Notice of the Hearing on Confirmation of Plan, which contains the date of the
confirmation hearing on the Plan proposed by the Debtor. This document is the actual Plan proposed by the Debtor to adjust debts.
You should read these papers carefully and discuss them with your attorney. Anyone who wishes to oppose any provision of this Plan
or any motion included in it must file a written objection within the time frame stated in the Nofice. Your rights may be affected by this
plan. Your claim may be reduced, modified, or eliminated. This Plan may be confirmed and become binding, and included motions may
be granted without further notice or hearing, unless written objection is filed before the deadline stated in the Notice. The Court may
confirm this plan, if there are no timely filed objections, without further notice. See Bankruptcy Rule 3015. If this plan includes motions
to avoid or modify a lien, the lien avoidance or modification may take place soiely within the chapter 13 confirmation process. The plan
confirmation order alone will avoid or modify the lien. The debtor need not file a separate motion or adversary proceeding to avoid or
modify a lien based on value of the collateral or to reduce the interest rate. An affected lien creditor who wishes to contest said
treatment must file a timely objection and appear at the confirmation hearing to prosecute same.

THIS PLAN:

LC] DoES [Xl DOES NOT CONTAIN NON-STANDARD PROVISIONS. NON-STANDARD PROVISIONS MUST ALSO BE SET FORTH
IN PART 10.

(] poES XI DOES NOT LIMIT THE AMOUNT OF A SECURED CLAIM BASED SOLELY ON VALUE OF COLLATERAL, WHICH
MAY RESULT IN A PARTIAL PAYMENT OR NO PAYMENT AT ALL TO THE SECURED CREDITOR. SEE MOTIONS SET FORTH IN
PART 7, IF ANY.

LC] Does &) DOES NOT AVOID A JUDICIAL LIEN OR NONPOSSESSORY, NONPURCHASE-MONEY SECURITY INTEREST.
SEE MOTIONS SET FORTH IN PART 7, IF ANY.

Initial Debtor(s)’ Attorney: Initial Debtor: JM Initial Co-Debtor:
  

 

Part1: Payment and Length of Plan

 

a. The debtor shail pay $ 10.00 per MONTH to the Chapter 13 Trustee, starting on
04/18/2019 for approximately 60 months.

 

b. The debtor shall make plan payments to the Trustee from the following sources:

Future earnings

L] Other sources of funding (describe source, amount and date when funds are available):

N/A

 

c. Use of real property to satisfy plan obligations:

C] Sale of real property
Description: N/A
Proposed date for completion:

[] Refinance of real property:

Description: N/A
Proposed date for completion:

L] Loan modification with respect to mortgage encumbering property:

Description: N/A
Proposed date for completion:

d. J The regular monthly mortgage payment will continue pending the sale, refinance or loan modification.

e. LJ] Other information that may be important relating to the payment and length of plan:

N/A

 

 

 
Part 2: Adequate Protection KX] NONE

 

a. Adequate protection payments will be made in the amount of $ to be paid to the Chapter
13 Trustee and disbursed pre-confirmation to (creditor).

b. Adequate protection payments will be made in the amount of $ to be paid directly by the
debtor(s) outside the Plan, pre-confirmation to: (creditor).

 

Part3: Priority Claims (Including Administrative Expenses)

 

a. Ali ailowed priority claims will be paid in full unless the creditor agrees otherwise:

 

Creditor Type of Priority Amount to be Paid

 

CHAPTER 13 STANDING ADMINISTRATIVE AS ALLOWED BY STATUTE
TRUSTEE

ATTORNEY FEE BALANCE ADMINISTRATIVE BALANCE DUE: $

DOMESTIC SUPPORT N/A
OBLIGATION

N/A

 

 

 

b. Domestic Support Obligations assigned or owed to a governmental unit and paid less than full amount:
Check one:
XX None
L] The allowed priority claims listed below are based on a domestic support obligation that has been assigned
to or is owed to a governmental unit and will be paid less than the full amount of the claim pursuant to 11
U.S.C.1322(a)(4):

 

Creditor Type of Priority Claim Amount | Amount to be Paid

 

Domestic Support Obligations
assigned or owed to a
governmental unit and paid less
than full amount.

 

 

 

 

 

 

 

 
Part 4: Secured Claims

a. Curing Default and Maintaining Payments on Principal Residence: ] NONE
The Debtor will pay to the Trustee (as part of the Plan) allowed claims for arrearages on monthly obligations and
the debtor shall pay directly to the creditor (outside the Plan) monthly obligations due after the bankruptcy filing as

follows:

 

 

Creditor Collateral or Arrearage Interest Rate on | Amouni to be Regular Monthly
Type of Debt Arrearage Paid to Creditor Payment
(In Plan) (Outside Plan)
N/A

 

 

 

 

 

 

a a a

b. Curing and Maintaining Payments on Non-Principal Residence & other loans or rent arrears: IX] NONE

The Debtor will pay to the Trustee (as part of the Plan) allowed claims for arrearages on monthly obligations and the
debtor will pay directly to the creditor (outside the Plan) monthly obligations due after the bankruptcy filing as follows:

 

 

Creditor Collateral or Arrearage Interest Rate on Amount to be Regular
Type of Debt Arrearage Paid to Creditor Monthly
(In Plan) Payment
(Outside
Pian)
N/A

 

 

 

 

 

 

 

 

c. Secured claims excluded from 11 U.S.C. 506: KX NONE

The following claims were either incurred within 910 days before the petition date and are secured by a purchase
money security interest in a motor vehicle acquired for the personal use of the debtor(s), or incurred within one year of
the petition date and secured by a purchase money security interest in any other thing of value:

 

Name of Creditor Collateral Interest Amount of Total to be Paid through the Plan
Rate Claim Including Interest Calculation

 

 

 

N/A

 

 

 

 

 

 

 

 

 
 

d. Requests for valuation of security, Cram-down, Strip Off & Interest Rate Adjustments KX] NONE

1.) The debtor values collateral as indicated below. If the claim may be modified under Section 1322(b)(2), the
secured creditor shall be paid the amount listed as the “Value of the Creditor Interest in Collateral,” plus interest as
stated. The portion of any allowed claim that exceeds that value shall be treated as an unsecured claim. If a secured
claim is identified as having “NO VALUE” it shali be treated as an unsecured claim.

NOTE: A modification under this Section ALSO REQUIRES
the appropriate motion to be filed under Section 7 of the Plan.

Cc Scheduled Total Total

reditor Collateral Superior Liens Value of Annual
Debt Collateral Creditor Interest | Amount
Value Interest in Rate to be
Collateral Paid

 

N/A

 

 

 

 

 

 

 

 

2.) Where the Debtor retains collateral and completes the Plan, payment of the full amount of the allowed
secured claim shall discharge the corresponding lien.

N/A

fn

e. Surrender KX] NONE

Upon confirmation, the stay is terminated as to surrendered collateral only under 11 U.S.C. 362(a) and that the
stay under 11 U.S.C 1301 be terminated in all respects. The Debtor surrenders the following collateral:

 

Creditor Collateral to be Surrendered | Vaiue of Surrendered | Remaining
Collateral Unsecured Debt

 

N/A

 

 

 

ee

f. Secured Claims Unaffected by the Plan J NONE
The following secured claims are unaffected by the Plan:
N/A

 

 

 
 

 

g. Secured Claims to be Paid in Full Through the Plan: 1 NONE

 

Creditor Collateral Total Amount to be
Paid Through the Plan

 

N/A

 

 

Part 5: Unsecured Claims X] NONE

 

a. Not separately classified allowed non-priority unsecured claims shall be paid:
[] Not less than $ to be distributed pro rata

LJ Not less than percent

C1 Pro Rata distribution from any remaining funds

b. Separately classified unsecured claims shail be treated as follows:
Creditor Basis for Separate Classification | Treatment Amount to be Paid

N/A

 

 

 

Part6: Executory Contracts and Unexpired Leases J NONE

 

(NOTE: See time limitations set forth in 11 U.S.C. 365(d)(4) that may prevent assumption of non-residential real
property leases in this Plan.)

All executory contracts and unexpired leases, not previously rejected by operation of law, are rejected, except
the following, which are.assumed:

 

Creditor Arrears to be Cured in | Nature of Contract or | Treatment by Debtor | Post-Petition Payment
Plan Lease

 

N/A

 

 

 

 

 

 

 
 

Part 7:

Motions NONE

NOTE: All plans containing motions must be served on all potentially affected creditors, together with local
form, Notice of Chapter 13 Plan Transmittal, within the time and in the manner set forth in D.N.J. LBR 3015-1.
A Certification of Service, Notice of Chapter 13 Plan Transmittal and valuation must be filed with the Clerk of

Court when the plan and transmittal notice are served.

 

a. Motion to Avoid Liens Under 11. U.S.C. Section 522(f). _[] NONE

The Debtor moves to avoid the following liens that impair exemptions:

 

 

Creditor Nature of Type of Lien Amount of Value of Amount of Sum of All Amount of
Collateral Lien Collateral Claimed Other Liens Lien to be
Exemption Against the Avoided
Property
N/A

 

 

 

 

 

 

 

b. Motion to Avoid Liens and Reclassify Claim from Secured to Completely Unsecured. [] NONE

The Debtor moves to reclassify the following claims as unsecured and to void liens on collateral consistent with

 

Part 4 above:
Creditor Collateral [Scheduled J] Total Superior Liens Value of Total Amount of
Debt Collateral Creditor’s Lien to be
Value Interest in Reclassified
Collateral

 

N/A

 

 

 

 

 

 

 

 

 
 

c. Motion to Partially Void Liens and Reclassify Underlying Claims as Partially Secured and Partially

Unsecured. [] NONE
The Debtor moves to reclassify the following claims as partially secured and partially unsecured, and to void

 

 

liens on collateral consistent with Part 4 above:
Creditor Collateral | Scheduled | Total Amount to be Amount to be
Debt Collateral Deemed Secured Reciassified as Unsecured
Value
N/A

 

 

 

 

 

Part8: Other Plan Provisions

 

a. Vesting of Property of the Estate

[] Upon confirmation

LJ Upon discharge
b. Payment Notices
Creditors and Lessors provided for in Parts 4, 6 or 7 may continue to mail customary notices or coupons to the
Debtor notwithstanding the automatic stay.
c. Order of Distribution
The Standing Trustee shall pay allowed claims in the following order:
1) Ch. 13 Standing Trustee commissions
2) N/A
3)
4)

 

d. Post-Petition Claims
The Standing Trustee LJ is, XI is not authorized to pay post-petition claims filed pursuant to 11 U.S.C. Section

1305(a) in the amount filed by the post-petition claimant.

 

 

 

 
Part 9: Modification Ki NONE

If this Plan modifies a Plan previously filed in this case, complete the information below.

Date of Plan being modified:

 

 

Explain below why the plan is being modified: Explain below how the plan is being modified:
N/A

 

 

Are Schedules | and J being filed simultaneously with this Modified Plan? L] Yes X No

Part10: Non-Standard Provision(s): Signatures Required

 

Non-Standard Provisions Requiring Separate Signatures:

NONE

[] Explain here:
N/A

Any non-standard provisions placed elsewhere in this plan are void.
The Debtor(s) and the attorney for the Debtor(s), if any, must sign this Certification.

| certify under penalty of perjury that the plan contains no non-standard provisions other than those set forth in
this final paragraph.

Date: Y/ [8 / Dott N/A

Attorney for the Debtor

Date: 04/18/2019 Ot. Wil erie
Debtor

Date: N/A
Joint Debtor

 

 

 

 
